DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on April 26, 2022.
Claims 1-16 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 26, 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata (U.S. Pub. No. 2010/0232912 A1).

With regard to claim 1, the claim is drawn to a sheet alignment apparatus (Hata, i.e. in Fig. 1, disclose the image forming apparatus A) comprising: 
a sheet leading-end aligning device configured to align a leading end of a sheet bundle in a sheet conveyance direction (see Hata, i.e. in Fig. 5 and in para. 76, disclose “[0076] a plurality of contact members 314 are disposed at an upstream side of the punch 311b in the sheet conveyance direction…”); and 
a sheet side-end aligning device configured to align a side end of the sheet bundle in the sheet conveyance direction and move the sheet bundle to a predetermined position (see Hata, i.e. in para. 14, discloses that “[0014] an aligning device having a pair of aligning members which aligns the sheet in a sheet width direction which is orthogonal to a sheet conveyance direction..”; also see in Fig. 5, para. 66 and etc., disclose the width aligning plates 351 and 352);
wherein the sheet leading-end aligning device is configured to maintain contact with the leading end of the sheet bundle when the sheet leading-end aligning device retracts from a movement path of the sheet side-end aligning device along which the sheet side-end aligning device moves the sheet bundle to the predetermined position (see Hata, i.e. in para. 76-79, disclose that “[0076] A plurality of contact members 314 are disposed at an upstream side of the punch 311b in the sheet conveyance direction. The contact member 314 can rotate centering around the support shaft 314 by an unillustrated stepping motor. Also, the contact member 314 is supported in a sliding manner on the support shaft 314b in an axis direction of the supporting shaft, and moves in conjunction with movement of the perforation mechanism 311 in the arrow direction Z through a connection member (unillustrated). [0077] Incidentally, by integrating the perforation mechanism 311, the contact member 314 and the supporting member 314b as a unit, the moving mechanism can be simplified, which is preferable.  [0078] As described later, the contact member 314 is retracted from the conveyance path 301 of the sheet S until the sheet S is conveyed to a predetermined stop position by the conveyance rollers 31 and 321. Also, when the sheet S is positioned at a peroration position, the contact member 314 is inserted into to the conveyance path 301 of the sheet S so as to contact with the trailing edge of the sheet S and push to convey the sheet S up to the predetermined perforation position. FIG. 9 shows a state where the contact member 314 is retracted form the conveyance path 301. [0079] Incidentally, drive of the contact member 314 is not limited to the stepping motor but the contact member 314 can be inserted and retracted from the conveyance path 301 by a drive source such as a solenoid….”; additionally, in Fig. 10 and in para. 82 and etc., further disclose that “[0082] FIG. 10 is a top view schematically showing positional relations of the sheet S, the width aligning plates 351 and 352 and the contact member 314. In the FIG. 10, for visibility, two contact members 314 are disposed and shown so as to be seen from an upper surface of the conveyance path 301 even while the contact members 314 are being retracted from the conveyance path 301. FIGS. 10a, 10b and 10c, show a state where the contact member 314 is retracted from the conveyance path 301, and FIG. 10d shows a state where the contact member 314 is inserted into the conveyance path 301. A symbol L in FIG. 10d is a conveyance distance of sheet S conveyed by the contact member 314”). 
With regard to claim 2, the claim is drawn to the sheet alignment apparatus according to claim 1, wherein the sheet leading-end aligning device is configured to retract from the movement path of the sheet side-end aligning device, while contacting the leading end of the sheet bundle, by a biasing force of the sheet side-end aligning device moving to the predetermined position (see Hata, i.e. in para. 16, 82 and etc., disclose that “[0016] wherein the control device controls in a way that the sheet is moved and aligned to a sheet aligning position while being grasped by the aligning members, the aligning device is retracted from the sheet aligning position after the aligning operation is completed, subsequently the contact member pushes the trailing edge of the sheet and conveys the sheet to a predetermined position, then the sheet is perforated by the perforation device” and “[0082] FIG. 10 is a top view schematically showing positional relations of the sheet S, the width aligning plates 351 and 352 and the contact member 314. In the FIG. 10, for visibility, two contact members 314 are disposed and shown so as to be seen from an upper surface of the conveyance path 301 even while the contact members 314 are being retracted from the conveyance path 301. FIGS. 10a, 10b and 10c, show a state where the contact member 314 is retracted from the conveyance path 301, and FIG. 10d shows a state where the contact member 314 is inserted into the conveyance path 301. A symbol L in FIG. 10d is a conveyance distance of sheet S conveyed by the contact member 314.”). 
With regard to claim 3, the claim is drawn to the sheet alignment apparatus according to claim 1, wherein the sheet leading-end aligning device is configured to rotate in a direction orthogonal to the sheet conveyance direction by a biasing force of the sheet side-end aligning device while contacting the leading end of the sheet bundle to retract from the movement path of the sheet side-end aligning device (see Hata, i.e. in para. 76, disclose that “[0076] A plurality of contact members 314 are disposed at an upstream side of the punch 311b in the sheet conveyance direction. The contact member 314 can rotate centering around the support shaft 314 by an unillustrated stepping motor. Also, the contact member 314 is supported in a sliding manner on the support shaft 314b in an axis direction of the supporting shaft, and moves in conjunction with movement of the perforation mechanism 311 in the arrow direction Z through a connection member (unillustrated)”; and further in para. 14, 66, etc. disclose that “[0014] an aligning device having a pair of aligning members which aligns the sheet in a sheet width direction which is orthogonal to a sheet conveyance direction”, and “[0066] Also, there is disposed an aligning device 350 to align the sheet S in width direction by pressing both sides of the sheet S having been conveyed to positions of rollers 321 and 322 in the sheet width direction which is orthogonal to the sheet conveyance direction towards a center of the sheet S. The aligning device 350 is provided with width aligning plates 351 and 352 representing an aligning member. The width aligning plates 351 and 352 are movable in the sheet width direction in opposite directions each other through a belt 355 driven by an unillustrated stepping motor and supported by a support shafts 353 and 354”). 
With regard to claim 4, the claim is drawn to the sheet alignment apparatus according to claim 1, further comprising a shaft disposed along the sheet conveyance direction and rotatably supporting the sheet leading-end aligning device, wherein the sheet side-end aligning device is configured to retract from the movement path of the sheet side-end aligning device by rotation around the shaft when the sheet side-end aligning device moves the sheet bundle to the predetermined position (see Hata, i.e. in Fig. 5 and in para. 76, discloses that “[0076] A plurality of contact members 314 are disposed at an upstream side of the punch 311b in the sheet conveyance direction. The contact member 314 can rotate centering around the support shaft 314 by an unillustrated stepping motor. Also, the contact member 314 is supported in a sliding manner on the support shaft 314b in an axis direction of the supporting shaft, and moves in conjunction with movement of the perforation mechanism 311 in the arrow direction Z through a connection member (unillustrated)”;  and further in para. 16, discloses that “[0016] wherein the control device controls in a way that the sheet is moved and aligned to a sheet aligning position while being grasped by the aligning members, the aligning device is retracted from the sheet aligning position after the aligning operation is completed, subsequently the contact member pushes the trailing edge of the sheet and conveys the sheet to a predetermined position, then the sheet is perforated by the perforation device”). 
With regard to claim 5, the claim is drawn to the sheet alignment apparatus according to claim 1, wherein the sheet leading-end aligning device includes a rotating contact member configured to contact the leading end of the sheet bundle when the sheet leading-end aligning device rotates and retracts from the movement path of the sheet side-end aligning device (see Hata, i.e. in para. 76, discloses that “[0076] A plurality of contact members 314 are disposed at an upstream side of the punch 311b in the sheet conveyance direction. The contact member 314 can rotate centering around the support shaft 314 by an unillustrated stepping motor. Also, the contact member 314 is supported in a sliding manner on the support shaft 314b in an axis direction of the supporting shaft, and moves in conjunction with movement of the perforation mechanism 311 in the arrow direction Z through a connection member (unillustrated)”). 
With regard to claim 14, the claim is drawn to the sheet alignment apparatus according to claim 1, wherein the sheet leading-end aligning device includes a slider configured to slide in contact with the leading end of the sheet bundle (Hata, i.e. in para. 76, discloses that “[0076] A plurality of contact members 314 are disposed at an upstream side of the punch 311b in the sheet conveyance direction. The contact member 314 can rotate centering around the support shaft 314 by an unillustrated stepping motor. Also, the contact member 314 is supported in a sliding manner on the support shaft 314b in an axis direction of the supporting shaft, and moves in conjunction with movement of the perforation mechanism 311 in the arrow direction Z through a connection member (unillustrated)”). 
With regard to claim 15, the claim is drawn to a post-processing apparatus (see Hata, i.e. in Fig. 1, 3 and etc.) comprising: 
a binding device configured to bind a leading end of a sheet bundle (see Hata, i.e. para. 42, discloses that “[0042] FIG. 1 is a total configuration view of an image forming system having an image forming apparatus main body A, a bookbinding apparatus B and a booklet storing apparatus C and an automatic document feeding apparatus DF”); 
the sheet leading-end aligning device according to claim 1 (see discussions set forth in discussion of claim 1 above, also incorporated by reference herein); and 
a sheet side-end aligning device configured to align a side end of the sheet bundle on a side facing the binding device and move the sheet bundle to a binding position of the binding device (see Hata, i.e. in para. 83-86, discloses that “[0083] In FIG. 1 and FIG. 2, the sheet S ejected from the sheet ejection rollers 7C of the image forming apparatus A is branched to the conveyance path c when the bookbinding process is selected on the operation section 9 of the image forming apparatus A and conveyed to the perforation device 300 by the conveyance roller 31. [0084] When this occurs, the contact member 314 is retracted from the conveyance path 301 of the sheet S of the perforation section 310 to position of the contact member 314 shown by a solid line in FIG. 4 and FIG. 8) and the sheet S passes through the conveyance path 301 as it is. [0085] A leading edge of the sheet S is conveyed between the upper guide plate 331 and the lower guide plate 332 by the conveyance rollers 321 and 322, and when the sensor PS detects the trailing edge of the sheet S, a timer of an unillustrated device operates and stops rotation of the conveyance rollers 321 and 322 after predetermined time is elapsed. Whereby, the sheet S stops a predetermined position…”). 
With regard to claim 16, the claim is drawn to an image forming system (see Hata, i.e. in Fig. 1, 3 and etc.) comprising: 
an image forming device configured to form an image on a surface of a sheet (see Hata, i.e. in Fig. 1 and in para. 42, discloses that “[0042] FIG. 1 is a total configuration view of an image forming system having an image forming apparatus main body A, a bookbinding apparatus B and a booklet storing apparatus C and an automatic document feeding apparatus DF”); and 
the post-processing apparatus according to claim 15 (see discussions set forth in discussion of claim 15 above, also incorporated by reference herein) , 
wherein the post-processing apparatus is configured to perform post-processing on the sheet on which the image has been formed by the image forming device (see Hata, i.e. in para. 18, discloses that “13. The post-processing apparatus of item 7, further comprising a bookbinding device to receive a sheet on which an image is formed and to perform bookbinding…”). 

Allowable Subject Matter
With regard to Claims 6-13, claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the corresponding rejections and/or objection (if any) set forth in the Office Action above.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 6, the closest prior arts of record, Hata, do not disclose or suggest, among the other limitations, the additional required limitation of “the sheet alignment apparatus according to claim 1, wherein the sheet leading-end aligning device is configured to be biased by the sheet side-end aligning device while contacting the leading end of the sheet bundle and to move in parallel in a moving direction of the sheet side-end aligning device to retract from the movement path of the sheet side-end aligning device”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Hata. 
With regard to claims 7-11, the claims are depending directly or indirectly from the independent Claim 6, each encompasses the required limitations recited in the independent claim discussed above.
With regard to claim 12, the closest prior arts of record, Hata, do not disclose or suggest, among the other limitations, the additional required limitation of “the sheet alignment apparatus according to claim 1, wherein the sheet leading-end aligning device is configured to retract from the movement path of the sheet side-end aligning device at a same speed as a movement speed of the sheet side-end aligning device at which the sheet side-end aligning device moves the sheet bundle to the predetermined position”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Hata. 
With regard to claim 13, the closest prior arts of record, Hata, do not disclose or suggest, among the other limitations, the additional required limitation of “the sheet alignment apparatus according to claim 1, wherein the sheet leading-end aligning device is configured to stay by a magnetic force at a leading end alignment position at which the leading end of the sheet bundle is aligned, and to retract from the movement path of the sheet side-end aligning device by an external force against the magnetic force when the sheet side-end aligning device moves the sheet bundle to the predetermined position”.  These additional features in combination with all the other features required in the claimed invention, are neither taught nor suggested by Hata. 
Therefore, claims 6-13 are objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hayakawa et al. (U.S. Pat/Pub No. 6,302,606 B1) disclose an invention relates to a sheet receiving/stacking device for receiving and stacking sheets in a sheet stacker, and to an image forming apparatus having this sheet receiving/stacking device. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675